Title: To John Adams from Thomas Jefferson, 17 December 1777
From: Jefferson, Thomas
To: Adams, John


     
     Williamsburg, Va., 17 December 1777. RC (Adams Papers); printed: Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950-., 2:120–121. Noting that Virginia had ratified the Articles of Confederation, Jefferson described the concern among some in the state over Art. 9, which gave power to the congress to enter into treaties of commerce. Opponents felt that the clause was drawn too broadly, and Jefferson favored a declaration from the congress that implied powers over trade were not intended. Not knowing that JA had left congress, he requested him, if he agreed, to use his influence in behalf of such a declaration.
    